                                                                              *f$kf.uD*
                 IN THE UNITED STATES DISTRICT COURT
                                                                               SEP   27   Zr/n
           FoRTHEwESTERNDI?#.#3,:[3i*THCARoLINt*i*1'lHffi
                                                                                            *1"
                          DOCKET NO.       1:   19-CR-00008

UNITED STATES OF AMERICA
                                                   CONSENT ORDERAND
                                                 JUDGMENT OF FORFEITURE

DILLON JAMES SURRETT


       WHEREAS, the defendant, DILLON JAMES SURRETT, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. $ 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted rn
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the prope(y described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:
           .   One Beretta 21A,.22 caliber pistol, serial number DAA220844;
           o   Two rounds of Federal brand 9mm caliber ammunitionl
           .   One round of Corbon brand 9mm caliber ammunitionl
           .   One round of Perfecta brand .380 caliber ammunitionl
           .   Six rounds of Remington brand.25 caliber ammunitionl
           .   One round of Federal brand .22 caliber ammunition;
           .   One rounds of CCI brand.22 caliber ammunition;
           .   39 rounds of Remington brand.22 caliber ammunitionl and
           o   58 rounds of Winchester brznd .22 caliber ammunition.

      The United States Marshal and/or other property custodian for               the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), andior other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.
                    Any person, other than the defendant, asserting any legal interest in the
              property may, within thirty days of the publication of notice or the receipt of notice,
              whichever is earlier, petition the court for a hearing to adjudicate the validity of the
              alleged interest.

                    Pursuant to Fed. R. Crim. P. 32.2(b)(3\, upon entry of this Order of Forfeiture,
              the United States Attomey's Office is authorized to conduct any discovery needed
              to identiff, locate or dispose of the property, including depositions, interrogatories,
              requests for production of documents and to issue subpoenas, pursuant to Fed. R.
              Civ. P.45.

                     Following the Court's disposition of all timely petitions filed, a final order of
              forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
              party files a timely petition, this order shall become the final order and judgment of
              forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
              have clear title to the property and shall dispose of the property according to law.
              Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
              shall be final as to defendant upon filing.

              SO AGREED:


oqu,eL    U
$RAa-Gl       Assistant United States Attomey


                                                                     LEN COLEMAN
              Defendant



                                                          Signed:   S?t'a*. Z'7,zoro

                                                          W. CAREETON M         ALF
                                                          United States Magi ate Judge
                                                          Westem District ofi     Carolina
